UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1308



EUGENE W. JOHNSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:05-cv-00522-WDK)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene W. Johnson, Appellant Pro Se. Anita K. Henry, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene   W.   Johnson   appeals   the    district   court   order

adopting the recommendation of the magistrate judge and granting

the Government’s motion to dismiss Johnson’s civil action. We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the district court’s reasoning that Johnson did not

exhaust his administrative remedies under the Federal Tort Claims

Act, 28 U.S.C.A. § 2675(a) (2000).         See Johnson v. United States,

No. 2:05-cv-00522-WDK (E.D. Va. Mar. 19, 2007).            We dispense with

oral   argument   because   the    facts   and     legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -